UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2029



THE CHRISTIAN SCIENCE BOARD OF DIRECTORS OF
THE FIRST CHURCH OF CHRIST, SCIENTIST; THE
CHRISTIAN SCIENCE PUBLISHING SOCIETY,

                                              Plaintiff - Appellees,

          versus


DAVID E. ROBINSON,

                                              Defendant - Appellant,

          and


DAVID J. NOLAN; UNIVERSITY OF CHRISTIAN SCI-
ENCE; THE ROAN MOUNTAIN INSTITUTE OF CHRISTIAN
SCIENCE AND HEALTH,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-99-148-1)


Submitted:   December 14, 2000            Decided:   January 9, 2001


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David E. Robinson, Appellant Pro Se.    Joseph H. Lessem, COWAN,
LIEBOWITZ & LATMAN, P.C., New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     David E. Robinson appeals from the district court’s orders

granting the Plaintiffs’ motion for summary judgment, issuing a

permanent injunction, dismissing as frivolous a number of Robin-

son’s motions, and denying Robinson’s motion for reconsideration in

this trademark infringement case.     We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.     Christian Science

Bd. v. Robinson, No. CA-99-148-1 (W.D.N.C. July 11 & July 24,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on July 6, 2000, and July 21, 2000, respectively, the district
court’s records show that they were entered on the docket sheet on
July 11, 2000, and July 24, 2000, respectively. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3